Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered. 
Status of Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 27 April 2021.
Claims 1-8 and 10-12 are pending. Claims 1-5, 10 are amended. Claims 11 and 12 are withdrawn.
Claim rejections under U.S.C. 112(b) discussed in the Non-final Office Action 23 February 2021 are withdrawn in light of amendments to the claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 12: “a controller connected to the bi-directional voltage source supply” should read as “a controller connected to the bi-directional voltage power supplier” to be consistent with earlier recitation of “bi-directional voltage power supplier” in claim 1 line 10;
Claim 1 line 19: “wherein the bi-directional voltage power supplier comprises a boost section” should read as “bi-directional voltage power 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and (depending claims 2-10) are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,798,650 hereinafter “Nakamura”) in view of Kirby et al. (US 2007/0017630 A1 hereinafter “Kirby”), Kim et al. (US 2011/0024399 A1 hereinafter “Kim”), Booth et al. (US 2013/0136872 A1 hereinafter “Booth”) and Koshiish et al. (US 2006/0037703 A1 hereinafter “Koshiishi”) and further substantiated by Rigali et al. (US 6,245,189 B1 hereinafter “Rigali”).
Regarding claim 1, Nakamura teaches a dry etching device (comprising RIE apparatus, Fig. 1, col 3 line 36 ), comprising: 
an anode (comprising anode electrode 2, Fig. 1, col 3 line 43); 
a cathode (comprising cathode electrode 3 col 3 line 43-44) disposed at an upper side (i.e. above) of the anode (comprising 2, Fig. 1) and facing the anode, receiving bi-directional (i.e. AC or alternating current) voltage power (via RF power 7, Fig. 1) of which polarity of a voltage alternates between a positive voltage and a negative voltage depending on time, and disposed to be spaced from the anode (comprising 2, Fig. 1) (col 3 line 36-57);
a work-piece (comprising wafer 9, Fig. 1) disposed in close contact with a surface of the cathode (comprising 3, Fig. 1) facing the anode (comprising 2, Fig. 1);
and a bi-directional voltage (i.e. AC or alternating current) power supplier (comprising RF power 7, Fig. 1) for applying the bi-directional voltage power to the cathode (comprising 3, Fig. 1)(col 3 line 52) (One of ordinary skill in the art would understand that RF or radiofrequency power provides an alternating current/voltage).
Nakamura does not explicitly teach a leveler disposed in close contact with a surface of the cathode facing the anode, and positioning a work-piece in a flat state; a holder for holding the work-piece and the leveler on the surface of the cathode facing the anode; a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power; and a direct current (DC) voltage power applier configured to apply DC voltage power to the anode causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole, such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased; wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 
However, Kirby teaches a leveler (comprising microfeature assembly 140, Fig. 3B, paragraph [0027]-[0028]) configured to position a work-piece (comprising workpiece 100, Fig. 3B) in a flat state (paragraph [0019]), wherein the leveler (comprising 140, Fig. 3B) comprises a flat plate (comprising support member 130, Fig. 3B, paragraph [0017H0018]) and photo resist film (comprising cover material 300, Fig. 3B, paragraph [0027]). Kirby teaches that such a configuration can enable providing sufficient support to the work-piece to prevent breaking and/or excessive warping during processing and protect parts (i.e. active portions) of the work-piece (paragraph [0019], [0024], [0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a leveler configured to position the work-piece in a flat state in view of teachings of Kirby in the apparatus of Nakamura as a known suitable alternative configuration of a substrate/work-piece support which would provide sufficient support to prevent warping and protect active portions of the workpiece (Kirby: paragraph [0019], [0024], [0028]). Furthermore it would be obvious when modifying the apparatus of Nakamura in view of Kirby that limitation "the leveler is disposed in close contact with a surface of the cathode facing the anode" would be met since Nakamura teaches that the work-piece (comprising wafer 9, Fig. 1) is disposed in close contact with a surface of the cathode (comprising 3, Fig. 1) facing the anode (comprising 2, Fig. 1).
Nakamura in view of Kirby as applied above do not explicitly teach a holder for holding the work-piece and the leveler on the surface of the cathode facing the anode; and a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power; and a direct current (DC) voltage power applier configured to apply DC voltage power to the anode causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole, such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased; wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the boost section, the decreasing section and the maintain section are controlled by the controller and a sufficient time is secured until atoms separated from the work-piece through etching and falling due to gravity toward the anode reach the anode to prevent redeposition.
However, Kim teaches a dry etching device (comprising plasma processing apparatus, Fig. 1, 3, 4, 8, 9 10, 12, 14, abstract, paragraph [0036]) comprising a holder (comprising substrate holder 320 and buffer member 330, Fig. 1, 3, 4, paragraph [0043]) configured to hold a work-piece on a surface of an electrode (comprising upper electrode 200 or lower electrode 500, Fig. 4, paragraph [0056]); wherein the holder (comprising substrate holder 320 and buffer member 330, Fig. 1, 3, 4) comprises a first member (comprising holder support 333, Fig. 1,3, 4, paragraph [0043]), a second member (comprising seat 321, Fig. 1, 3, 4, paragraph [0042]), and a spring (comprising elastic member 332, Fig. 1-4, paragraph [0043]). Kim teaches such a 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a holder configured to hold a work-piece in view of teachings of Kim in the apparatus of Nakamura in view of Kirby as a known suitable alternative configuration of a holding part which would enable positioning the workpiece/substrate closer to an upper electrode or lower electrode during processing.
Furthermore, it would be obvious when modifying the apparatus of Nakamura in view of Kirby with the teachings of Kim that the holder would hold both the work-piece and the leveler on the surface of the cathode facing the anode since Nakamura teaches holding the work-piece on the cathode (Nakamura: Fig. 1).
Nakamura in view of Kirby and Kim as applied above does not explicitly teach a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power; and a direct current (DC) voltage power applier configured to apply DC voltage power to the anode causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole, such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased; wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the boost section, the decreasing section and the maintain section are controlled by the controller and a sufficient time is secured until atoms separated from the 
However, Booth teaches a plasma processing apparatus (title, abstract) comprising a controller (comprising computer 17, Fig. 3, paragraph [0062]) connected to the bi-directional voltage power supplier (comprising wave form generator 14, Fig. 3) and comprising a computer (computer 17, Fig. 3 paragraph [0062]) configured to calculate and to control the waveform of the bi-directional voltage power (Fig. 2, 5a and 5b; paragraph [0062]), wherein the bi-directional voltage power comprises a boost section (i.e. ramp up, paragraph [0018]-[0020], [0028]) in which the waveform of the voltage disperses negatively or positively (Fig. 5a and 5b), a decreasing section in which the waveform of the voltage converges (i.e. intersects at or moves toward) to 0 (voltage, as can be understood from Fig. 5a and 5b, the ramp up and ramp down sections of the chart pass through 0), and a maintain section (constant voltage period/plateau, paragraph [0052],[0067]) in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the rising section and the falling section exhibit a bipolar waveform (i.e. moves between positive and negative voltage as can be understood from Fig. 5a and 5b) in which the slopes are constantly maintained, wherein the slopes and lengths of the rising section, the falling section and the retention section (i.e. duration of ramp up and ramp down, amplitude of the plateau and duration of the plateau, the repetition rate of the trapezoidal waveform) are controlled by the controller (paragraph [0052],[0062],[0067]; claim 1, 2, 3, 4, 8, 10). Booth further teaches that such a configuration can enable controlling the ion energy distribution and the plasma density (paragraph [0025]-[0027], claim 1, abstract). Additionally Booth teaches that the time of the ramp up and ramp down can be selected and optimized to prevent non-uniformity and to efficiently heat electrons to form a dense plasma (paragraph [0053]); Booth further teaches varying/adjusting t2 and t4 in order to control the ion energy at the substrate (paragraph [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power, wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the boost section, the decreasing section and the maintain section are controlled by the controller and a sufficient time is secured (i.e. timing of ramp up t1, ramp down t3, t2, and t4, are optimized) in view of teachings of Booth in the apparatus of Nakamura in view of Kirby and Kim to enable controlling the ion energy distribution and the plasma density for uniform plasma processing (Booth: paragraph [0025]-[0027], [0053],[0055], claim 1, abstract).  
Nakamura in view of Kirby, Kim and Booth as applied above do not explicitly teach a direct current (DC) voltage power applier configured to apply DC voltage power to the anode causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole, such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased.
However, Koshiishi teaches a dry etching device (plasma etching apparatus, Fig. 2, abstract) comprising a direct current (DC) voltage power applier (comprising variable DC power supply 50, Fig. 2, paragraph [0080]) configured to apply DC voltage power to the anode (comprising upper electrode 34, Fig. 2) such that ion hitting time (i.e. ion acceleration electron hitting time (i.e. electron acceleration) with respect to the anode (comprising upper electrode 34, Fig. 2) or the work-piece (wafer W, Fig. 2) is controlled by adjusting the polarity, voltage value and current (paragraph [0080],[0096],[0099],[0108]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a direct current (DC) voltage power applier and configured the DC voltage applier to apply DC voltage power to the anode (Nakamura: 2, Fig. 1) such that ion hitting time (i.e. ion acceleration) and electron hitting time (i.e. electron acceleration) with respect to the anode or work-piece is controlled (i.e. optimize the ion hitting time and electron hitting time) in view of teachings of Koshiishi in the apparatus of Nakamura in view of Kirby, Kim, and Booth to enable improved control of ion and electrons during work-piece plasma processing for uniform or optimized work-piece processing. Furthermore, it would be obvious that the ion hitting time and the electron hitting time would depend on the polarity, voltage value and current applied to the anode, since Koshiishi teaches that the above listed parameters are controlled then the apparatus of Nakamura in view of Kirby, Kim, and Booth and Koshiishi is considered capable of meeting limitation “such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased.”
Further, regarding limitation “causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole,” Rigali substantiates that applying a DC voltage power to an anode (comprising ground shelf 520, Fig. 12) would shift the bi-directional waveform (i.e. RF signal) provided between a cathode (comprising 510, Fig. 12) and an anode (520, Fig. 12)(col 15 line 37-55). Thus, the apparatus of Nakamura in view of Kirby, Kim, Booth and Koshiishi would meet limitation “causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole” depending on the polarity of the applied DC voltage power (note: Koshiishi teaches that the polarity of the DC power can be adjusted, paragraph [0080], [0096]).
Regarding claim limitation “until atoms separated from the work-piece through etching and falling due to gravity toward the anode reach the anode to prevent redeposition” is an intended use/functional limitation. Since Nakamura in view of Kirby, Kim, Booth and Koshiishi 
Regarding claim 2, Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) as applied above teach all of the limitations of claim 1 applied above including a leveler (Kirby: comprising  (comprising microfeature assembly 140, Fig. 3B, paragraph [0027]-[0028])  in close contact with the surface of the cathode (Nakamura: 3, Fig. 1) facing the anode (Nakamura: 2, Fig. 1) and Kirby further teaches that the leveler includes a flat plate (comprising 130, Fig. 3B) configured such that the work-piece (comprising 100, Fig. 3B) is closely attached to a rear surface (i.e. a lower surface of 130 as shown in Fig. 3b) thereof in a flat state.
Regarding claim 3, Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) teach all of the limitations of claim 1 and 2 as applied above and Kirby further teaches the leveler (comprising microfeature assembly 140, Fig. 3B) includes a photo-resist film (comprising 300, Fig. 3B) provided around (i.e. interpreted broadly to mean near) a surface of the work-piece (100, Fig. 3B) and on the flat plate (130, Fig. 3B).
Regarding claim 4
Regarding claim 5, Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) teach all of the limitations of claim 1, 2, 4 as applied above and Kirby further teaches wherein the adhesive layer (120, Fig. 3B) is made of an adhesive material including a tape (paragraph [0016]) configured and disposed to bond the flat plate (comprising 130, Fig. 3B) to the work-piece (100, Fig. 3B) (paragraph [0017]). 
Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) is silent as to the adhesive material being “a double-sided adhesive material.”
However, Kirby teaches that the adhesive material can be a tape (paragraph [0016]) configured and disposed to bond the flat plate (comprising 130, Fig. 3B) to the work-piece (100, Fig. 3B) (paragraph [0017]), wherein one surface of the adhesive (120, Fig. 3B) is in contact with the flat plate (130, Fig. 3B) and the opposite surface is in contact with the work-piece (100, Fig. 3B).
Additionally, the instant application teaches a “double-sided adhesive tape” paragraph [0059].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a double-sided adhesive material (i.e. tape) as the adhesive material configured and disposed to bond the flat plate to the work-piece in view of teachings of Kirby in the apparatus of Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) as a known suitable alternative configuration of an adhesive layer suitable for securely bonding a flat plate and a work-piece.
Regarding claim 7
Additionally, there does not appear to be any disclosed criticality to the “insert layer” since it is optional as understood from Fig. 10 (a)-(f) and Specification paragraph [00132]. Furthermore, it appears that “insert layer” may pertain to a material or article to be worked upon/processed in light of Specification paragraph [00127]-[00137] and Fig. 3 which describes how the insert layer is between the workpiece and the resist and that the workpiece is to be etched. The only way that the workpiece could be etched while having the insert layer placed in the position between the workpiece and the photoresist is for the insert layer to also be etched, thus implying that the insert layer is part of a material or article to be worked upon/processed. However, the Specification does not explicitly recite that the “insert layer” is pertaining to a material or article to be worked upon/processed. If the “insert layer” pertains to a material or article to be worked upon/processed, it is not considered patentably significant in an apparatus claim [See MPEP. 2115].  Clarification on this matter would be appreciated.
Regarding claim 8
Regarding claim 10, Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) teaches all of the limitations of claim 1 as applied above including a DC voltage power applier (Koshiishi: 50, Fig. 2) and Koshiishi further teaches the power applied through the DC voltage power applier is a positive voltage or a negative voltage (Koshiishi: paragraph [0018], claim 10).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,798,650 hereinafter “Nakamura”) in view of Kirby et al. (US 2007/0017630 A1 hereinafter “Kirby”), Kim et al. (US 2011/0024399 A1 hereinafter “Kim”), Booth et al. (US 2013/0136872 A1 hereinafter “Booth”) and Koshiish et al. (US 2006/0037703 A1 hereinafter “Koshiishi”) and further substantiated by Rigali et al. (US 6,245,189 B1 hereinafter “Rigali”) as applied to claims 1-5, 7, 8, and 10 above and further in view of Landesberger et al. (US 2015/0332944 A1 hereinafter "Landesberger").
Regarding claim 6, Nakamura in view of Kirby, Kim, Booth, and Koshiishi (and further substantiated by Rigali) as applied above teach all of the limitations of claims 1 and 2 as applied above including a flat plate (Kirby: 130, Fig. 3B) and but do not explicitly teach that the work-piece is attached to the flat plate by using static electricity (i.e. electrostatic chucking).
However, Landesberger teaches a leveler (comprising base 110, fixing device 410, Fig. 5) including a plate (comprising base 110, Fig. 5) that holds a work-piece (comprising substrate structure 200 including process substrate 210, Fig. 5) by using static electricity (i.e. electrostatically) enabling more reliable fixing of the work-piece (i.e. substrate structure) to the plate (i.e. carrier substrate) (paragraph [0042]-[0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the work-piece to be electrostatically held onto the flat plate in view of teachings of Landesberger in the apparatus of Nakamura in view of Kirby, Kim, and 
Responds to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 7-8) regarding independent claim 1, that Nakamura, Kirby, Kim, Booth and Wada do not teach amended claim limitation “a direct current (DC) voltage power applier configured to apply DC voltage power to the anode causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Nakamura in view of Kirby, Kim, Booth and Koshiishi and further substantiated by Rigali as discussed in detail above in claims rejections. Wada is no longer cited in the current rejections and therefore applicant’s arguments directed toward Wada are moot. Furthermore, in the current rejection Koshiishi teaches a DC voltage power applied (50, Fig. 2) configured to apply DC voltage power to an anode (comprising 34, Fig. 2) and further configured to have an adjustable polarity, voltage value and current which can be controlled to affect the ion acceleration and electron acceleration (i.e. ion hitting time and electron hitting time) with respect to the anode (34, Fig. 2)and the work-piece (W, Fig. 2) (paragraph [0080],[0096],[0099],[0108]). It would be obvious to add a direct current (DC) voltage power applier and configured the DC voltage applier to apply DC voltage power to the anode (Nakamura: 2, Fig. 1) such that ion hitting time (i.e. ion acceleration) and electron hitting time (i.e. electron acceleration) with respect to the anode or work-piece is controlled (i.e. optimize the ion hitting time and electron hitting time) in view of 
Applicant argues (remarks page 8) that the need for the Office Action to cite five references in an attempt to make obvious the claimed invention lends to the claimed invention as non-obvious.
In response to applicant's argument that the examiner has combined an excessive number (i.e. 5) of references, examiner responds that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-8, and 10 are also rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716       

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716